Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Applicant’s preliminary amendment has been entered in the application. Claims 1, 3-6, 8-12, 14-21, 23 and 24 are pending, with claims 2, 7, 13 and 22 being canceled.
Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Oct. 12, 2020 is acknowledged and has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, lines 6-7, “the left and right side portions…” lacks a clear antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3, 4, 8-10, 14, 15, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN205311789, cited by applicant (hereafter CN-‘789) in view of Chinese Document CN 205220865, cited by applicant (hereafter CN-‘865). Initially, CN-‘789 teaches a swingable child’s vehicle comprising a vehicle frame (1), a seat (not separately referenced, rear of vehicle, figure 2), wheels comprising at least one main wheel (3) and steering wheels (2), all wheels arranged at a bottom of the frame, the steering wheels being forward or rearward of the main wheel, a steering mechanism (51, 52) arranged to steer the steering wheels in response to leaning left or right, a sum of the wheels/steering wheels being three or greater, the bottom of the wheels/steering wheels occupying a common plane, the steering wheels connected to a steering wheel shaft (4), the steering mechanism comprising a steering base (52) connected to the wheel shaft, and a fixed base (51) connected to the frame, the steering and fixed bases connected for rotation by a rotating shaft (53) on the fixed base, where an acute angle is formed between the rotating shaft and a ground or contact plane of the wheels/steering wheels, the steering mechanism further comprising a restoration device (61) comprising a spring which biases the steering wheel to a straight-forward direction, the spring having an end in contact with the steering base (52), and the other end in contact with a “pressure sheet” (e.g., 62, via 63) connected to the fixed base (connection of 63 to 53); one of the steering base and fixed bases being provided with a raised part (521a, b) and the other of them provided with a recess (center of 511a,b) the raised part and recess fitting with each other (figure 5), and the .
The reference to CN-‘789 does not specifically teach the provision of auxiliary wheels, provided on right and left sides of the vehicle frame, the bottom of at least one auxiliary wheel being coplanar with the plane occupied by the bottoms of the wheels/steering wheels. CN-‘865 teaches that it is well known to provide a child’s ride-on vehicle with a pair of right and left auxiliary wheels (7) mounted to the vehicle such that when turning, at least one of the auxiliary wheels is in the same ground-contacting plane as the remaining wheels/steering wheels, wherein when the vehicle is going straight-forward, the bottoms of the auxiliary wheels are higher than the plane, the wheels mounted on a handle frame assembly (5) having separate right and left handle frame portions, where the auxiliary wheels are mounted at the bottoms of the handle frames by a directional mount (6) which orients them as illustrated. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle initially taught by CN-‘789 with left and right auxiliary wheel frames connected to the frame and left and right auxiliary wheels as suggested by CN-‘865, for the purpose of stabilizing the vehicle operation when a rider steers the vehicle in a direction sideways of the straight-forward direction, preventing tipping over, and resultantly improving the safety of the vehicle.
As regards claim 23: the references to CN-‘789 and CN-‘865 as combined do not specifically teach the provision of a driving mechanism for rotating the wheels/steering wheels, comprising a motor and transmission. It is notoriously old and well-known to 
As regards claim 24: the references to CN-‘789 and CN-‘865 as combined do not specifically teach the space between centers of the wheel/steering wheels is 400-550mm. It is well held to be within the skill level of the ordinary practitioner to adjust to a specific level an initially generally taught parameter. Here the base reference to CN-‘789 teaches generally that there is a distance between the centers of the steering wheels 2 and wheel 3 (e.g., see figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to optimize the distance between the wheel centers as specifically being between 400 and 550mm for the purpose of sizing the vehicle so that a user of a desired size can comfortably sit on and operate the vehicle. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN-‘789 (cited above) in view of CN-‘865 (cited above) and Cheng (US 6,981,710). The .
Allowable Subject Matter
Claims 5 and 6, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hopkins et al. teach an adjustable ride-on vehicle with steerable wheels; Webb and Wernli teach ride-on vehicles steered by leaning; Scollan, Jr., Costa, Jr. et al. and Joung et al. teach ride-on vehicles with auxiliary outrigger wheels; Storch teaches a pair of auxiliary wheels which remain in contact with a ground surface over a range of leaning conditions of the main vehicle; Cai et al. teach a vehicle with drive source and auxiliary wheels.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______

		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616